USCA11 Case: 20-13607    Date Filed: 04/23/2021      Page: 1 of 3



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13607
                        Non-Argument Calendar
                      ________________________

                        Agency No. A079-474-695



WORLF JEAN PIERRE,

                                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (April 23, 2021)

Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13607            Date Filed: 04/23/2021       Page: 2 of 3



       Worlf Jean Pierre petitions for review of the Board of Immigration

Appeals’s (“BIA”) denial of his motion to reopen and terminate his removal

proceedings on timeliness grounds. He argues that because he was a minor and a

rider on his mother’s removal proceedings, which concluded over 12 years before

he filed his motion to reopen, the BIA should have considered equitable tolling

when determining whether his motion was time-barred. He contends that the BIA

failed to give reasoned consideration to the equitable tolling issue and, therefore,

abused its discretion.

       Generally, a motion to reopen must be filed within 90 days of a final

administrative order of removal. 8 U.S.C. § 1229a(c)(7)(C)(i). This 90-day

deadline is subject to equitable tolling. Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d

1357, 1364 (11th Cir. 2013) (en banc). Equitable tolling requires a litigant to show

“that he has been pursuing his rights diligently” and “that some extraordinary

circumstance stood in his way.” Id. at 1363 n.5 (quotation omitted). Further, the

time limits on motions to reopen do not apply if the basis of the motion is to apply

or reapply for asylum or withholding of removal based on changed country

conditions. 1 8 U.S.C. § 1229a(c)(7)(C)(ii).


       1
          In his motion to reopen, Jean Pierre alleges that “[t]he validity of the removal order
against [him] has not been the subject of any judicial proceeding,” “he never had the opportunity
to argue his individual case,” he “is currently a TPS status holder” and “the beneficiary of an I-
130” petition, “[a]djustment of status was not available at the time of [his] prior removal
hearing,” “he was unaware of the existence/effect of the outstanding removal order,” and he “is
prima facie eligible for adjustment of status.” To the extent he contends that these allegations
                                                2
           USCA11 Case: 20-13607          Date Filed: 04/23/2021       Page: 3 of 3



       But “[w]e lack jurisdiction to consider a claim raised in a petition for review

unless the petitioner has exhausted his administrative remedies with respect

thereto.” Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir.

2006). “Thus, if an alien fails to [raise a] challenge . . . in his appeal to the BIA,

we lack jurisdiction to consider such challenge in his petition for review.” Id.

       Jean Pierre’s petition fails because he did not raise the issue of equitable

tolling before the BIA. His statements in his motion to reopen—that he was a

minor and a rider during the original removal proceedings and, therefore, never

had the opportunity to argue his individual case—did not readily communicate to

the BIA that he was requesting equitable tolling of the 90-day deadline. See Jeune

v. U.S. Att’y Gen., 810 F.3d 792, 802 (11th Cir. 2016). In fact, he made no

reference to equitable tolling or the timeliness issue generally before the BIA.

Accordingly, we dismiss Jean Pierre’s petition for lack of jurisdiction.

       PETITION DISMISSED.




demonstrate changed country conditions, we deny his petition because “[a]n alien cannot
circumvent the requirement of changed country conditions by demonstrating only a change in
[his] personal circumstances.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009).

                                               3